DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/21/2019 and 8/24/2021 has/have been acknowledged and is/are being considered by the Examiner.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of all applications referred to therein.  
Appropriate correction is required.
Claim Objections
Claim 39 objected to because of the following informalities:  on line 3 of the claim, “forth value” should read “fourth value”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 20-24, 39, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim 15 recites the limitation "a pulse generator for delivering pacing pulses" in line 2. However, the claim fails to provide for how the pacing pulses are delivered; specifically the claim lacks electrodes to deliver pacing pulses to a patient or a connection between the pulse generator and another element to which the pacing pulses are delivered. As such, it is unclear what the metes and bounds are for “delivering pacing pulses”.
Claim 15 recites the limitation "a sense amplifier for sensing capture in response to the delivered pacing pulses" in line 3. The claim fails to provide for how capture is sensed. Specifically the claim lacks electrodes to sense signals from a heart of a patient or any other element connected to the sense amplifier from which capture can be sensed.
Claim 15 recites the limitation "sensed data" in lines 8-9. It is unknown from the claim if the “sensed data” recited in lines 8-9 refers to the “capture” that is to be sensed by the sense amplifier recited in claim 3 or is some other data.
Claim 15 recites the limitation "control the pulse generator to deliver pacing pulses at the predetermined pacing pulse level" in lines 16-18. However, the claim fails to provide for how the pacing pulses are delivered; specifically the claim lacks electrodes to deliver pacing pulses to a patient or a connection between the pulse generator and another element to which the pacing pulses are delivered.
Claim 15 recites the limitation "wherein: determining the historical variability of the determined capture thresholds comprises determining a rolling maximum and rolling minimum of the determined captured thresholds over the time period and determining a difference in amplitude between the rolling maximum and the rolling minimum; and wherein setting the safety margin comprises selecting the safety margin in response to the difference in amplitude; and wherein the safety margin is set to a first value if the different in amplitude between the rolling maximum and the rolling minimum is less than a second value" in lines 18-26. Such 
Claim 15 recites the limitation "the time period" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the processor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “valid threshold” in claim 23is a relative term which renders the claim indefinite. The term “valid threshold” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unknown what is a valid vs. an invalid threshold according to the claim limitations.
Claim 23 recites the limitation "the safety margin set" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "wherein the safety margin is set to a third value…less than a forth value" in lines 1-3. It is unclear how or if such a recitation further limits the claimed invention, as it fails to further limit any aspect of the device, rather appearing to recite process limitations.
Claim 40 recites the limitation "wherein the safety margin is set to a fifth value…less than a sixth value" in lines 1-3.  It is unclear how or if such a recitation further limits the claimed invention, as it fails to further limit any aspect of the device, rather appearing to recite process limitations.
Allowable Subject Matter
Claims 15, 20-24, 39, and 40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sheldon et al. (U.S. 2010/0198295) discloses an apparatus comprising a pulse generator, sense amplifier, microprocessor, and memory, wherein the microprocessor is configured to determine a historical variability of determined capture thresholds (see Figure 4 and paragraph [0030]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792